John G. Roberts, Jr.: We'll hear argument next in 05-200, Empire Healthchoice Assurance v. McVeigh. Mr. Shelley.
Anthony F. Shelley: Mr. Chief Justice, and may it please the Court-- Empire's complaint in this case raises a Federal claim. As a result, it arises under Federal law. This case involves fringe benefits for Federal employees provided by the Federal Government. The case involves enforcement of a Federal Government contract. The same contract is rooted in a Federal statute, and the money collected here will go to the Federal Treasury. Nonetheless, the court of appeals held that this case belonged in State court to be governed by State law. The court of appeals should be reversed. In particular, this case concerns the reimbursement of health benefits by a Federal employee to his Federal Government health benefit plan, which is known as the service benefit plan. That plan is governed Federal Employees Health Benefits Act, FEHBA, and is established through a Federal Government contract. In this case, Empire paid approximately $157,000 in benefits for certain injuries suffered by Joseph McVeigh, but the plan conditioned the payment of those benefits on reimbursement in the event that a recovery was made from a third party. Those terms are part of the Government contract, the reimbursement terms. Thereafter--
Ruth Bader Ginsburg: Can you go back and because the... the parties seem to have different views about it? I think you said it was required by OPM to have this reimbursement term, and the other side said that there was no requirement from the Government agency that you include the reimbursement term.
Anthony F. Shelley: --Under the statute... Justice Ginsburg, under the statute, the Office of Personnel Management is charged with selecting the benefits and exclusions for this particular program and for this particular plan. The statutory section is 8902(d). And those terms are... OPM has the final authority over those terms and those terms are placed in a statement of benefits which the... which this statute also says shall become part of the contract and are attached and incorporated into the contract. So the final authority over the benefits and the exclusions--
Ruth Bader Ginsburg: But that... all that says is that OPM looked at these terms and it thought they were okay. It's not... it doesn't show that OPM required these... this as a condition for Empire to serve as the insurer.
Anthony F. Shelley: --Well, it's... our obligations are through the contract, and our only obligations here are the ones in the contract. And that contract... that provision is in the contract. And as a result of that, we were... we were mandated to enforce that provision. If the Government wanted that provision out, it had the final authority to take it out, and it would only have been included if, as a matter of authorization, OPM wanted it in there.
Antonin Scalia: But that's different from putting it in. I mean, you want to change what you... what you allege, that... that it's mandated by the Government to simply the Government, although it had authority to eliminate, did not do so? If... you know, that's a different... different assertion.
Anthony F. Shelley: The... I think it makes no difference. The fact of the reality is that it's in the contract.
Antonin Scalia: I'll assume it's the latter then.
Anthony F. Shelley: The reality is that the... these reimbursement terms are in all the contracts essentially of the FEHBA carriers, and as a result, I think it can be assumed that it's the policy of the Government that they should be in here. And the result of them is that they save the Government money. So it does make good Government policy to have these provisions in... in the contracts to begin with.
John G. Roberts, Jr.: But this is a fairly indirect way of establishing a Federal cause of action. I mean, it... it's a preemption provision. Why isn't it reasonable to assume Congress thought there was no need for a Federal cause of action? Because it's a contract action. State courts handle those every day, and they assumed they'd be handled by a State court.
Anthony F. Shelley: I think the Court's decision in Jackson Transit sets up the framework for that, and that is, that Congress did assume there would be a contract cause of action, but--
John G. Roberts, Jr.: I noticed you referred in your brief to the Jackson Transit line of authority. Do you know how many times Jackson Transit has been cited in the last 20 years by this Court?
Anthony F. Shelley: --It has not been applied again since then, but we would say it's settled law as a result.
John G. Roberts, Jr.: It's not been cited. I think it's never been applied and it's not been cited once in 20 years. So what's the line of authority?
Anthony F. Shelley: Well, it's four or five cases that Jackson Transit was built on, for instance, the Machinists case v. Central Airlines, which came out of the 1960's. In those cases, for instance, they... the principle is simple and it's a strong one, and that is that Congress assumes that a... when it calls for the creation of a... a contract in a statute, that it will be enforceable just as with ordinary contracts.
Antonin Scalia: Those cases came from the days when we were also quite willing to imply Federal causes of action in statutes that had nothing to do with the Government, you know, 10b-5 and things of that sort. I thought we had put all of that behind us. You want us to go back to that bygone age.
Anthony F. Shelley: No, I don't think so, Justice Scalia. The... the Court in Jackson Transit specifically differentiated between Congress assuming there was a contract cause of action whenever it calls for the creation of a contract and separately implying a cause of action. That's different because that... that has to... in doing that, the Court has to create a cause of action in the first place, but Congress is assumed to want contracts to be enforceable when it calls for the creation of the contracts in a Federal statute.
John G. Roberts, Jr.: We're not talking about the contract between you and the Federal Government. We're talking about some other agreement between you and an individual employee.
Anthony F. Shelley: No. We're talking about the contract between us and the Government because it's that contract that contains the reimbursement terms, and when the enrollee enrolls in the Federal program, he or she takes on the obligation of complying with all the terms of the Government contract.
John G. Roberts, Jr.: Well, that may give rise to a separate agreement, a related agreement, if you will, between you and the employee. But it's not... it's not a... you're not the Government. The employee is not the Government, at least not for these purposes. So why is it a Government contract?
Anthony F. Shelley: Because the... the underlying terms are part of the Government contract and--
John G. Roberts, Jr.: So if the Government says... Congress says, we think OPM should have a recreation center for its employees and it should have all these things, and then OPM enters into a contract with a company that runs recreation centers... okay... that's a contract with the Government. And then that entity enters into a contract with somebody else to supply the basketball hoops. Would you say that that last contract is a Government contract?
Anthony F. Shelley: --The subcontract?
John G. Roberts, Jr.: Yes.
Anthony F. Shelley: I would not say it's a contract with the Government, and that's not our situation.
John G. Roberts, Jr.: Even if the provision... even if at some point Congress said, and besides, you know, the basketball hoops should be... you know, made in America as opposed to somewhere else and, you know, specifies the terms of the subcontract.
Anthony F. Shelley: It's not a Government contract. The Government contract is the contract between the party with the Government, and that's what we have here and that's what we're seeking to enforce. But I would point out that cases like Jackson Transit and the Central Airlines case... the case... the party suing wasn't really suing on the contract even. It was... the case emanated from the contract, and as a result, the Court, nonetheless, held it arose under Federal... Federal law. In this case, the... the case is directly on the contract itself. So it's a much closer connection to the Government terms. Under the--
Ruth Bader Ginsburg: But there's nothing in the statute that speaks about a Federal forum. And if you look at this entire picture, you're seeking reimbursement, and you're seeking reimbursement based on a tort recovery. And why wouldn't the most sensible, the most natural thing for a legislature, if they thought about it, be to say, well, that claim for reimbursement ought to come in on the coattails of the tort claim? You don't need to make a whole separate Federal case out... out of it. Why would Congress want these claims to be subject to a separate Federal case?
Anthony F. Shelley: --Justice Ginsburg, every other type of claim under this program is in Federal court already, denials of benefits cases, disputes between the carrier and the United States. Only a sliver of lawsuits, these reimbursement suits, are... are left. And it would be anomalous to... for Congress to have wanted those to be in State court. But even aside from that, a Federal forum offers the--
Ruth Bader Ginsburg: Well, it's because there's an anterior lawsuit and everything rides on that State court suit. There wouldn't be any recovery from which you could claim reimbursement were it not for that State court lawsuit.
Anthony F. Shelley: --The reality is that a straightforward Federal lawsuit and a Federal rule that these... these reimbursement provisions are straightforwardly enforceable through Federal claims means that they will... the reimbursement will be collected efficiently and correctly.
John G. Roberts, Jr.: Could you... following up on Justice Ginsburg's question, could you intervene asserting rights of subrogation in the underlying tort suit that your covered beneficiary brought in State court?
Anthony F. Shelley: Conceivably, but the Federal question statute allows us to raise Federal claims in Federal court, and through it, Congress has determined that if the case turns on Federal law, that the Federal forum is an appropriate forum for that.
John G. Roberts, Jr.: Well, wouldn't it be more efficient for you to intervene in the pending State suit and get it all resolved at once rather than waiting until your beneficiary gets a recovery and then starting a whole other Federal suit over this somewhat subsidiary subrogation point?
Anthony F. Shelley: No, because in many States... many States don't allow reimbursement altogether. They have anti subrogation policies as well, and the reality is, is that what--
John G. Roberts, Jr.: Well, at that point, you'd be able to assert your argument under the Federal preemption provision that says, in my view somewhat surprisingly, that these contract terms preempt State law.
Anthony F. Shelley: --Yes, and we've fought many battles on those fronts in the State courts. And the reality is that the Federal forum with its familiarity with Federal law, its solicitude towards Federal law is the appropriate forum in these cases, more so than the State court. And what may seem like an efficient--
Ruth Bader Ginsburg: But you don't have any such problem here. There's no conflict between the New York law... you certainly could have gone into that lawsuit and--
Anthony F. Shelley: --Well, no conflict is required, for instance, under the Jackson Transit analysis. The analysis is, is this a pervasively Federal regime to start with, and if so, it's a Federal claim whether there's a conflict or not. And so a conflict is really unnecessary. But the other point is that with the--
Ruth Bader Ginsburg: --I could see if this were... what we were talking about everything is... the insurance of a Federal employee and questions about coverage, questions about benefits, all of that between the employee and the carrier. But this comes up because we have a third party who enters the picture in an estate law claim. So I don't think you can just say, well, everything is... this whole thing is... is all a Federal contract.
Anthony F. Shelley: --Your Honor, there is no... there's no requirement in the preemption provision either for a conflict. I mean, Congress went back to the... to the drafting table in 1998 and said, we want State law to be preempted whether or not there's a conflict in this particular situation. So--
John G. Roberts, Jr.: That would have been a good time for them to say we want a Federal... Federal court jurisdiction over these causes of actions if that's what they had in mind, but they didn't do that.
Anthony F. Shelley: --Well, first of all, there have... there was no dispute whatsoever that these types of cases could be brought in Federal court in 1998.
John G. Roberts, Jr.: Oh, there sure was. For those who like to look at the legislative history, the House report said that... again, it's very curious language. It said, this change will help strengthen the case in favor of Federal jurisdiction, or something like that.
Anthony F. Shelley: Yes, Mr. Chief Justice--
John G. Roberts, Jr.: Well, since when is Congress trying to strengthen... they either decide it's going to be Federal jurisdiction or not. They don't try to make arguments.
Anthony F. Shelley: --There had been no dispute about whether reimbursement claims could be brought in Federal court. The courts... the courts were in agreement on that. What there was a dispute about was whether denials of benefits cases could be removed from State court to Federal court. And what Congress did was it followed the ERISA model and changed the preemption provision because the preemption provision was what had been giving the courts problems about the removal issue. And so Congress did, I think, what the courts told it to do, was get rid of some language in the preemption provision that is hampering Federal jurisdiction. Congress did that and created Federal jurisdiction. Nonetheless, now we come up with a new dispute that had never been a problem before--
Antonin Scalia: That's sort of queer terminology anyway. Congress has already decided that there should be Federal jurisdiction. It would seem very strange for Congress to say this strengthens the case for Federal... what do you mean the case for Federal jurisdiction?
Anthony F. Shelley: --I don't think--
Antonin Scalia: We prescribe Federal jurisdiction. I... you know, I'm not a fan of legislative history, but I... I don't find that particular piece very much against you. In fact, it may be just... just the opposite. It may be... it's lawyers' language, you know. We don't know whether there's Federal jurisdiction or not, but this will make a better case for... you know, for the other side.
Anthony F. Shelley: --I think Congress enacted the statute in 1995 against the backdrop of... of settled law that Federal programs are typically litigated in Federal court. What happened, though, was that the States started... started enacting provisions in the area and Congress went to work in 1978 and enacted a preemption provision to reemphasize what I... what it believed in the first instance. Then in 1998, after courts continued even to interpret the preemption provision narrowly, they went back to the... they went back to the... to the statute and they strengthened it even further to make it absolutely clear. So I think what we have is a--
Ruth Bader Ginsburg: I thought that the... the purpose of the preemption provision in this statute was related to benefits and coverage. Some States have mandatory coverage for this or that. The case that was mentioned is the chiropractor. And the... in the Federal scheme, the Federal administrator didn't want to be saddled with whatever the particular packages that the States had. So the coverage and the benefits... those were to be determined on the Federal level, and you weren't supposed to be saddled with whatever the State thought would be good to have in the plan.
Anthony F. Shelley: --But the provision doesn't read simply that State laws defining benefits shall be preempted. It reads State laws relating to the extent of coverage or the nature or provision of coverage, benefits, or payments with respect to benefits. And so it covers a broad array of things other than simply mandated benefit statutes.
John G. Roberts, Jr.: Is--
Antonin Scalia: Yes, but... but... I'm sorry.
John G. Roberts, Jr.: --Is there any comparable situation where a contract between two private parties has the effect of preempting State law? Suppose all you have to do in our service benefit plan is agree with your beneficiaries that in the case of subrogation, you're entitled to, you know, 10 times actual damages, if they don't pay up right away or something like that. And... and that would override all sorts of State law. You could specify you're entitled to interest at 20 percent and that would preempt State usury laws?
Anthony F. Shelley: Well, I believe there are many other statutes in the benefits area involving the Federal Government from long term care to miliary benefits which have a similar preemption provision. I think it--
Antonin Scalia: It's a sloppy way to put it, don't you think? Maybe what Congress should have said, although Congress doesn't always speak precisely, is that any... any State law which contradicts a provision of the contract on these particular subjects is preempted.
Anthony F. Shelley: --It said that originally, and the courts interpreted that to so narrowly that Congress took that out. It took the contradiction part out. There was an inconsistency requirement in the statute. Congress took it out specifically to knock out even supplementary or--
Antonin Scalia: And I'll put it differently. All State laws relating to subjects that are covered in the contract are preempted.
Anthony F. Shelley: --And I would say that that's... that Congress, when it enacted the provision, I think intended something on those lines. The provision is, in fact, the result of several different amendments and it reads the way it does as a result of the amendments. And if I could reserve the remainder of my time for rebuttal, Mr. Chief Justice.
John G. Roberts, Jr.: Thank you, counsel. Mr. Srinivasan.
Sri Srinivasan: Thank you, Mr. Chief Justice, and may it please the Court-- An action to enforce the terms of a FEHBA contract is a Federal action because the rights and duties in FEHBA contracts are Federal in nature under the Jackson Transit inquiry. The Federal nature of the rights and duties comes both from the context in which FEHBA operates and also from the terms of the express preemption provision. Briefly--
John G. Roberts, Jr.: Isn't there... isn't that a big leap? I mean, even if we agree with you that there are Federal rights and duties, is it irrational for Congress to determine, since they arise in a normal breach of contract action, we're going to assume they're going to be brought in State court? The cause of action is for breach contract that every State recognizes.
Sri Srinivasan: --Well, I guess that seems like an unlikely outcome, given that under the express terms of the preemption provision, it's clear that the contract terms are matters of Federal law in the sense that Federal law dictates that they govern over State law. And if we know that Federal law provides a substantive rule of decision with respect to the construction of the contract, it seems anomalous to impute to Congress the intention that those Federal rights and duties should be litigated solely in a State court action.
John G. Roberts, Jr.: But wouldn't it have been the easiest thing for Congress to say, as it does countless times when it creates Federal rights, that Federal courts have jurisdiction to enforce these rights? And they didn't do that here.
Sri Srinivasan: Well, they didn't do that, but I think as Jackson Transit explains, it's... it's different in the contract context than in your standard implied cause of action context for the following reason. When Congress specifically contemplates the construction of contracts, as it did in FEHBA, it clearly contemplates that those contracts will be enforceable somewhere. So there is a cause of action for breach. The only question is whether that cause of action sounds in State law or instead in Federal law. And on that question, when Congress prescribes, as it did in the preemption provision, that the rights and duties are matters of Federal law, it seems most likely that Congress intended there would be a Federal cause of action that could be brought in Federal court to litigate those terms. And that's what Congress did in the terms of the preemption provision. That--
Ruth Bader Ginsburg: What... you... you might follow along with that perfectly well if you're talking about the beneficiary, the Federal employee, saying I'm entitled to a certain coverage or I'm entitled to certain benefits. You would expect that suit to be in Federal court. But why would you expect what piece of the tort recovery the carrier will get to be in Federal court?
Sri Srinivasan: --Well, this is part and parcel of benefits, Justice Ginsburg, because you're right that when... and when an employee asks for benefits, you'd expect that issue to be litigated in Federal court. But this is a condition on benefits. That's how the reimbursement obligation is framed in the contract. It's that if you get benefits from the Federal Government and then later on get the same benefits from a third party, a condition on the Government benefits is at that point you have to reimburse the Federal Treasury. So I don't think one can easily draw a distinction between benefits qua benefits and benefits that are at... at one point issued to the employee but then are subsequently returned pursuant to the terms of the reimbursement obligation.
Antonin Scalia: Suppose there's a dispute in the... in the lawsuit about whether a particular benefit to which one party was entitled under the contract has been waived. Okay? That's the issue. Is that issue to be decided by Federal law or by State law?
Sri Srinivasan: Well, do you mean in an underlying tort action or--
Antonin Scalia: Yes.
Sri Srinivasan: --No. In the underlying tort action, that generally would be governed by State law. Now, on the question of whether a benefit is something that the individual is entitled to or, conversely, whether the benefit is obligated to... whether the individual is obligated to--
Antonin Scalia: No, I'm not talking about the... I'm talking about the claim, the claim made by an individual against the carrier. And... and it is asserted that this claim should have been made sooner. It has been waived by not having been brought forward sooner. Okay? That's... that's the hypothetical. Do... do you think that that... that is governed by Federal law?
Sri Srinivasan: --I'm not sure--
Antonin Scalia: Whether waiver occurred or not.
Sri Srinivasan: --I... I think that... that when it's a claim for benefits, it probably would be governed by Federal law.
Antonin Scalia: Why?
Sri Srinivasan: But even--
Antonin Scalia: I mean, the text... the text only... only says, shall... which relate to the nature, provision, or extent of coverage or benefits. Extent of coverage or benefits. I don't know that that relates to any of them. It relates to whether the benefit that was covered has been waived.
Sri Srinivasan: --Well, it depends on whether the contract speaks to the issue. Now, insofar as the contract--
Antonin Scalia: Yes.
Sri Srinivasan: --insofar--
Antonin Scalia: It doesn't speak to it.
Sri Srinivasan: --insofar as the contract doesn't speak to an issue, there obviously would be a stronger argument for the operation of State law. But that's not--
Antonin Scalia: Okay. So you're not saying that... that Federal law is... is pervasive here, that it covers the... the entire... the entire suit between the claimant and the insurer.
Sri Srinivasan: --Not necessarily.
Antonin Scalia: Okay. In that respect, doesn't it differ from ERISA?
Sri Srinivasan: Well, it... it differs from ERISA in the following sense, that in ERISA, ERISA sets forth a cause of action. And so the Court has concluded that that cause of action is exclusive of State court causes of action. And we're not taking that position here. We... we don't say that the Federal action is the only action... excuse me... that's available. State court actions for breach of contract might also be available. But--
Antonin Scalia: Well, you're gong to make a lot of trouble for us. We're going to have to sort out which of these things are covered by State law and which aren't.
Sri Srinivasan: --Well, I don't know that it's going to be a... a terribly difficult inquiry because of the precision with which the terms of the preemption provision speaks. And it's certainly not difficult with respect to the reimbursement obligation because it fits--
John G. Roberts, Jr.: Well, ERISA has a very clear preemption provision too, and that's generated a fair amount of work for us.
Sri Srinivasan: --It has, but in terms of... in terms of the relate to requirement, that's true, and I think the Court would apply exactly the same standards that it applies in ERISA.
John Paul Stevens: Do you think there's any constitutional difficulty with the preemption provision in this statute?
Sri Srinivasan: I don't. I think--
John Paul Stevens: You can make a contract preempt State law. Is there any precedent for that?
Sri Srinivasan: --Well, I think Boyle somewhat stands for the same proposition in this--
John Paul Stevens: You don't have Boyle for that.
Sri Srinivasan: --I'm sorry?
John Paul Stevens: I didn't think Boyle went that far.
Sri Srinivasan: Well, Boyle at least establishes that the terms of a contract preempted State law because it was a procurement contract and the idea was that by complying with the terms of the procurement contract, the contractor asserted essentially a federally compelled defense to the State court action.
Anthony M. Kennedy: Well, I thought... I thought it defined a duty. I... I agree with Justice Stevens. I... I've never seen it... are there other statutes where the contracting parties can decide whether or not they're going to oust Federal law... or State law?
Sri Srinivasan: I don't know that there are other statutes, but what this particular... particular provision indicates is that Congress thought it was very important that FEHBA contracts would control over State law, and I don't think there's any constitutional limitation on Congress' ability to do that. After all--
Antonin Scalia: I... I wrote Boyle and what I thought I was saying was that the common-- [Laughter] --was that the common law, Federal common law precluded, preempted any State law which contradicted this contract. Now, you can... you can put that in a sloppy fashion by saying that the contract preempted State law, but it wasn't--
Sri Srinivasan: --But--
Antonin Scalia: --that we thought it was the contract that preempted State law. It was Federal common law which said that the contract... that any provision in State law which contradicts the contract is preempted by Federal common law. And you can read this statute the same way. It's a sloppy way of putting it, but what it means is Federal law preempts any State provision that is contrary to a provision of the contract--
Sri Srinivasan: --That... that--
Antonin Scalia: --which... which is certainly constitutional.
Sri Srinivasan: --Absolutely that's constitutional, and that's... that's what I mean to be saying because it's Federal law--
Antonin Scalia: Congress isn't always precise, is it?
Sri Srinivasan: --No, they're not.
Stephen G. Breyer: Is there any significant variation among the different carriers as to the terms of the contracts they use in different places for Federal employees?
Sri Srinivasan: On which particular--
Stephen G. Breyer: Under this program.
Sri Srinivasan: --There's... there's variation, sure. Now, on... on--
Stephen G. Breyer: Is there a lot or a little?
Sri Srinivasan: --Well, there's... it depends on what you're talking about.
Stephen G. Breyer: What I'm thinking of is a statute. The statute has fairly close detail as to what the contracts must contain. It gives authority to OMB or... to write regs. And they have written regs that have very detailed provisions as to what the contracts must contain, and then there is the contract with the individual carried... when the... when the carrier is implementing these rules, regulations, and statutes.
Sri Srinivasan: Well--
Stephen G. Breyer: And I'm trying to figure out is--
Sri Srinivasan: --The statute doesn't give a great deal of specific--
Stephen G. Breyer: --It gives some.
Sri Srinivasan: --direction on the terminology.
Stephen G. Breyer: It gives some.
Sri Srinivasan: It gives some, but it's only bare bones, Justice Breyer.
Stephen G. Breyer: Yes, I know, but I'm trying--
Sri Srinivasan: But I think that's important because what... what Congress has done is essentially to leave it to OPM to negotiate the terms of these contracts.
Stephen G. Breyer: --Insofar as the individual carriers write contracts with their covered employees, i.e., me and you and other people, and there's a lot of variation, I would say there's a lot of private going on. But insofar as those contracts are dictated by what OPM says, then it looks more to me like a regular Federal program.
Sri Srinivasan: Well, those--
Stephen G. Breyer: And I'm trying to get a handle on that.
Sri Srinivasan: --The contracts between the individual and the carrier are dictated by OPM in some sense because OPM negotiates the terms that bind the individual. The contract that you and I enter into when we sign on for health insurance is a part of the... of the program, if you will, that's negotiated by OPM with the carrier.
Stephen G. Breyer: So in other words, when I sign a contract, or anyone who's a Federal employee, it's OPM who effectively sets those terms?
Sri Srinivasan: That's right in negotiating with the carrier, and a statement of benefits is essentially the program. It tells you what benefits you're entitled to and it tells you what obligations you're encumbered by when you take on those benefits. And one of the obligations that you're encumbered by under the clear terms of this contract is the obligation to reimburse the carrier in the event--
Stephen G. Breyer: No, I understand.
Sri Srinivasan: --that you receive benefits and then subsequently receive benefits from a third party. And one thing that I don't want to lose sight of is that ultimately this concerns money that will be reimbursed to the Federal Treasury. And so the fact that this case happens to involve litigation between two private parties shouldn't obscure the strength of the Government's interest in the area, given that Federal funds are involved.
John G. Roberts, Jr.: Thank you, Mr. Srinivasan. Mr. Stock.
Thomas J. Stock: Mr. Chief Justice, may it please the Court-- I must confess that I continue to be perplexed by the claim that Congress intended reimbursement claims of this type to be handled and... and to be dealt with in the Federal courts when that same Congress, in enacting the FEHBA statute, did not provide for that cause of action or that right in the first instance.
Stephen G. Breyer: It's quite possible no one in Congress thought about this--
Thomas J. Stock: It... it--
Stephen G. Breyer: --which is common. So if it is common, why is it that we would not use the same approach that the Court used in Clearfield Trust, in Kimbell Foods, and really look to the nature of the contract? Whereas here, the rights at stake are really those of the United States in that they are going to get the money. We have a statute. We have all those things I just listed. It covers only Federal employees. Should... there are strong interests in uniformity throughout the Nation, et cetera, et cetera. So what is the difference between this case, other than a technical difference? I concede that one. The title is not United States. It's Blue Cross Blue Shield or whatever.
Thomas J. Stock: --No.
Stephen G. Breyer: Empire, et cetera. But aside from that, why is it different?
Thomas J. Stock: Because, Your Honor, in the first instance, number one, uniformity really is not a... a legitimate claim in this... in this instance by Blue Cross and Blue Shield.
Stephen G. Breyer: Why... why?
Thomas J. Stock: Because--
Stephen G. Breyer: The obvious reason for uniformity would be you are a Federal employee, whether you're in Alaska or whether you're in Virginia.
Thomas J. Stock: --That's correct, Your Honor.
Stephen G. Breyer: And it's unreasonable to think Congress would want the rights of those different Federal employees to differ just because of where they live. And so what's the answer to that?
Thomas J. Stock: It... the fact of the matter is, is the way Blue Cross has written this reimbursement provision, they will differ. The reimbursement provision, which... by the way, to start with, the reimbursement provision that is in the Blue Cross Blue... Blue Cross Blue Shield contract with the employees is different than the reimbursement provisions which are described in the contract between OPM and Blue Cross Blue Shield. It is markedly different in several ways, the first way being that, with respect to procurement costs and the issue of this $157,000, who pays to obtain that. In the OPM Blue Cross Blue Shield contract, it provides for attorney's fees and disbursements to be paid by the Government and the... and the claim... the reimbursement claim could be reduced by that. In the Blue Cross Blue Shield version of that between Blue Cross Blue Shield and the... the litigant here, that provision is changed. And this is why I say they then undercut their own claim for uniformity. They basically say that we'll allow you attorney's fees if we feel like it in a particular case. That's not a uniformity provision.
David H. Souter: Well, you're saying that there is a uniformity between a master contract between the United States and Blue Cross on the one hand, and Blue Cross and the subscriber on the other hand. But doesn't the United States approve the latter contract? In other words, doesn't it... well, I forget the initials... OPM or whatever it is. Doesn't it have a... a requirement of approval going to the terms of the contract between Empire and... and the employee before that contract goes into effect?
Thomas J. Stock: I'm not sure what the mechanics are of it, Your Honor.
David H. Souter: But isn't that... isn't that crucial, though, in your answer to Justice Breyer? Because if the United States... if OPM approves the Empire employee contract, maybe you can say, well, gee, there's something strange going on at OPM if they don't require exactly the same terms in the contract with the employee that they... that they require in their master contract with... with Empire. But it doesn't say anything one way or the other about the interest of the United States in having uniformity in which the... in the... in the interpretation and application of contracts, which they do approve, between Empire, other Blue Cross Blue Shield entities, and their employees.
Thomas J. Stock: Well, I think when we're talking about uniformity, Your Honor, because this is a statute designed to benefit Federal employees, that we're talking about uniformity in the context of all Federal employees are treated the same. The provision that Blue Cross Blue--
David H. Souter: And the United States is treated the same in relation to all Federal employees. I mean, there's... there's an interest in uniformity for fairness among employees, and there's an interest in the United States in having the same expectation, in this case a reimbursement expectation, no matter where the employee is.
Thomas J. Stock: --That's correct. But in... in terms of uniformity, the provision that Blue Cross... several provisions that Blue Cross Blue Shield has added to this reimbursement clause undercut the uniformity aspect of it. And when you say in a particular case, we'll decide, well, the fellow from Alaska... we'll give him his attorney's fees and disbursements, but the fellow from New York, we won't give it to, you undercut any... any--
Antonin Scalia: That's uniform in both Alaska and New York, they are subject to the... to the Blue Cross waiver of attorney's fees or not. They're being treated uniformly. I don't see that that's disuniform. What is disuniform, it seems to me, is that you have an employee who wins a judgment in Alaska and he gets to keep all his money because Alaska law says the reimbursement provision is... is invalid, and then you have a Federal employee in Texas who... who gets a... wins the same tort lawsuit, and he has to turn over to Blue Cross all the... the portion of his recovery that would cover the outlay that Blue Cross has made. That's disuniformity.
Thomas J. Stock: --The... the uniformity which we're seeking, relative to these benefits, and the... and the argument as to uniformity I would submit to you, at least as to how we treat the Federal employees, is illusory in this case because no matter how this Court decides in this particular case, whether there's Federal jurisdiction here or not, the employees are being treated differently State to State based upon the provision that Blue Cross Blue Shield has enacted.
John G. Roberts, Jr.: And I suppose that the preemption provision would apply equally if this were brought in State court or Federal court. Correct?
Thomas J. Stock: Yes, Your Honor.
Stephen G. Breyer: But I'm curious--
David H. Souter: Your... your answer to... to Justice Scalia... I'm sorry... just did not register. I don't understand--
Thomas J. Stock: Well, it was incomplete, Your Honor, because I... I had turned around to answer the Chief Justice. The... the way they have this set up with the right of reimbursement and the... and the kickers that Blue Cross Blue Shield puts in the statement of benefits creates a situation. They... they add that these rights of reimbursement apply no matter how the cause of action for damages is delineated, in other words, whether it's seeking damages for medical benefits or damages for pain and suffering. And what Blue Cross Blue Shield has introduced is that... that kicker. And... and what that does, in effect, from State to State is change the outcome for the employee because, for instance, in New York where we have a collateral source rule by statute that says, you may not prove medical damages in a personal injury case for which you've collected insurance. So, for instance, in Denise McVeigh's case, I can't prove her medical bills. Yet, Blue Cross Blue Shield is going to come in and pick Denise Finn's pocket on her claim for pain and suffering for the $157,000 in medical bills that they say they've paid. Whereas, if I go across the river... and I don't know the law in New Jersey, but assuming that New Jersey uses the older rule where, if I had the good sense to buy myself medical insurance and I collected medical insurance for the benefits that were... if I collect the medical payments for the medical bills, I can still go into court and prove those medical bills as against the tortfeasor. In that particular instance, Blue Cross Blue Shield comes in and it takes money at least that I've gotten from the other side as opposed to in New York where they take money that I haven't gotten from the other side.
David H. Souter: --Yes, but do they take money in New York that you haven't gotten from the other side?
Thomas J. Stock: Absolutely. They're looking to assert a claim. I don't have a claim for medical benefits in the underlying court--
Anthony M. Kennedy: But... but there's uniformity because the Government wins in both cases.
Thomas J. Stock: --I'm sorry, Your Honor?
Anthony M. Kennedy: There's uniformity because the Government wins in both cases. [Laughter]
Thomas J. Stock: I have to concede that that's true, and if that is the uniformity that we seek and the only--
Anthony M. Kennedy: I mean, that's the kind of uniformity the Government loves.
Thomas J. Stock: --I'm sure they do. [Laughter]
Stephen G. Breyer: --I... I wasn't thinking of that kind of uniformity. [Laughter]
Thomas J. Stock: I assure you, Your Honor, that Denise Finn doesn't.
Stephen G. Breyer: I was thinking of the contract... the contracts that the carriers enter into with the individual Federal employees in different places. And I'm trying to get an idea of whether those contracts all read the same or they don't. And so far, you have found one example of where they read differently. Some contracts apparently say when you reimburse us, you can subtract attorney's fees, and others say when you reimburse us maybe you can subtract attorney's fees, depending on how we feel about it. And I grant you that is a difference. And I am curious, as was Justice Souter, as to whether you have to get OPM approval for that difference or whether OPM can tell you, knock it off, we want the same. And also I'd like other examples. What I'm trying to do, to be clear about it, is I'm trying to see how similar this is to the instance of the Federal employee checks, which this Court many, many years ago said, when you pay your Federal employees and you write a check, it's Federal law that's going to govern the interpretation of the endorsement. I want to see how similar it is and how different. I have two differences. One is the name on this case is Empire, not United States, and the second difference is the one you just mentioned about may rather than must. Now, are there others?
Thomas J. Stock: There are differences in my understanding, Your Honor, from State to State between the different Blue Cross entities. I couldn't tell you what exactly those differences are, but my understanding is that these Blue Cross policies vary from State to State. Do they vary... I... I think, Your Honor, although it supports my contention, that you may have misunderstood what I said about the... the difference between the reimbursement clauses, honestly. What I... what I indicated was the... the reimbursement clause that is in the OPM/Blue Cross contract is different from what Blue Cross then enters into with its members. That differs. I was not asserting that it differs from State to State. What I'm saying is that the effect of that differs from State to State certainly.
John Paul Stevens: May... may I ask this? Because I think your example overlooks the fact that at least your opponent claims that the Blue Cross contract provision would preempt the New York law that denies your client recovery for health benefits.
Thomas J. Stock: It does--
John Paul Stevens: I think that would be their answer to your example.
Thomas J. Stock: --It... it would be in error, I believe, Your Honor.
John Paul Stevens: Well, if we... if we think Congress can provide that a contract provision would preempt a State law, it seems to me the example you've given is the precise example that that statute was intended to cover.
Thomas J. Stock: The... at the... at the very essence of that, I don't believe that a contract can preempt State law. The constitutional laws of the United States can preempt State law. If somehow you can bootstrap a contract into that by some theory, I suppose you could argue that it... that it--
John Paul Stevens: But if... if it does, it would eliminate the lack of uniformity on which you rely.
Thomas J. Stock: --It... it would not, Your Honor, in this instance because the... the operation of that statute does not affect their right to reimbursement under their contract provision. It affects the--
John Paul Stevens: No, but it affects the amount that your client can recover. And they would say that they... because it assumes an absence of... it assumes a payment by the carrier, and under... I... I think they would take the position that they have, in fact, the... they have not, in fact, paid that insurance cost.
Thomas J. Stock: --Your Honor, I don't think we would ever--
John Paul Stevens: I'm not stating it very well, but I--
Thomas J. Stock: --The... the situation with the... the term of New York law that I am... that I had indicated would occur during a trial of the case and in terms of my cause of action. It would not affect Blue Cross' lawsuit against my client.
John Paul Stevens: --No. But the defendant would say, we don't have to pay those damages because they're covered by insurance. And the response would be, well, they're not... they... they are only covered by insurance if they can be reimbursed. I don't want to take up too much of your time on this.
Thomas J. Stock: Yes, they wouldn't be a party to that suit at that time, though, Your Honor, in... in terms of raising that issue.
John G. Roberts, Jr.: But... but the preemption provision, at least with respect to the rights of Empire, would ensure uniformity. In other words, if the contract terms preempt State law, then any impediment to recovery by Empire that varies from State to State would be overridden.
Thomas J. Stock: Right, but that wouldn't affect... that wouldn't override the net... the net effect on the... on the person. The... the real world effect on Denise Finn and other people like her would still be different.
John G. Roberts, Jr.: No, I understand that. But to the extent people are concerned about disuniformity from the point of view of the Federal recovery, the preemption provision is going to apply whether this action is in State court or Federal court.
Thomas J. Stock: That's correct.
Samuel A. Alito, Jr.: What's your--
Thomas J. Stock: And if the only... if the only interest in uniformity we have, again, is whether the... whether the Federal Government gets its... its money back, then... you know, then the uniformity argument may fly. But if we're also interested in the... in the uniformity argument in the manner in which Federal employees are treated and in the manner in which ladies who... such as Denise Finn are treated, then uniformity is... is out the window under these... under this--
John G. Roberts, Jr.: But the only question that we're considering today is whether or not Federal question jurisdiction exists to authorize bringing this suit in Federal court.
Thomas J. Stock: --And I would submit to Your Honor it clearly does not because this case, involving Blue Cross suing Denise Finn for these benefits involves not issues of the construction or interpretation of a Federal statute, but issue... the issues involved in our case are whether they're entitled to collect the money that they paid three times to the same doctor for the same service on the same day. They paid a particular Dr. Brown $17,500 for the same service on three occasions. In addition, our dispute involves whether or not some of the benefits that they claim they paid and which were medically a result of this accident were in fact or whether they were taking other benefits they paid and trying to be a little cute and collect those under saxony. Those are the issues. Those issues--
Stephen G. Breyer: Well, I would have thought the issue is whether Federal law governs this--
Thomas J. Stock: --Well, yes, but--
Stephen G. Breyer: --and they come to Federal court. So what is clearly... maybe I... maybe you've... I don't think you've said this. We know this. If the United States issues checks to all of its employees throughout the country and then it seeks to recover from one of the drawees or one of the people who endorsed the check on the ground it was fraudulent, we know that it is Federal law that must govern those checks. Right? From Clearfield.
Thomas J. Stock: --Yes, Your Honor, which--
Stephen G. Breyer: All right. Now, what is the difference in this case? In this case, we have a private administrator of this Federal... of this... of this Federal program. There are Federal employees throughout the country. They are supposed to receive uniform... reasonably uniform health insurance, and the private administrator wants to obtain money that it thinks it's entitled to to put into the Federal Treasury. Now, aside from the name, what's the difference?
Thomas J. Stock: --The difference is, is in the instance of Clearfield Trust, you had the Government involved in a dispute over their own commercial paper that they issued and a uniquely Federal interest and a uniquely Federal item. Here, these... Federal employees aren't the only employees in America who get health benefits, and they are... these disputes that arise under this statute are most frequently not of the... not seeking to answer the grand questions. They're most frequently involved in dealing with issues such as we have here. Whether the--
Samuel A. Alito, Jr.: --If the Federal Government were running this program itself, would you make the same argument?
Thomas J. Stock: --I'm sorry, Your Honor. I missed the first--
Samuel A. Alito, Jr.: If the Federal Government were running this program itself, rather than having private entities administer the program for it, would you make the same argument?
Thomas J. Stock: --I don't know that I would, but I think the caveat to that is if the Federal Government were running it themselves, pursuant to a different statute than we have here, the first thing I think I would look at is what jurisdiction or what the Congress had to say about where they wanted cases arising from that. It may well be--
John G. Roberts, Jr.: Well, they've already said that. I mean, there would be Federal jurisdiction there because the Federal Government would be a party to the case. Right?
Thomas J. Stock: --Yes, Your Honor. But they're not a party to this case.
Stephen G. Breyer: That's exactly what I'm trying to find out. That's... that's what I'm... I'm trying to figure out in my mind how close this is to the Federal Government running a uniform program. I mean, everybody agrees Federal law governs questions involving the rights of the United States--
Thomas J. Stock: Yes.
Stephen G. Breyer: --arising under nationwide Federal programs. And here, we have not the United States. We have Empire. And so how close is Empire to being simply an instrument of the United States in this respect, and how close is it to being really an independent company that sets up its own insurance contracts? That's what I'm trying--
Thomas J. Stock: Interestingly enough, the Government has told us that. And what they told us... and it's at page 4 of... and in a footnote number 3 from the amicus curiae's briefs from Cruz. And the Government has told us in Cruz's pending certiorari petition that that... Blue Cross Blue Shield carriers do not perform outsourced Government tasks, are not agents of the Government, and do not act on behalf of OPM. Rather, they function as independent economic entities that offer and run their own health insurance plans, performing a role that is not governmental in nature.
Stephen G. Breyer: --That's quite good. What are you reading from?
Thomas J. Stock: I'm sorry, Your Honor?
Stephen G. Breyer: What are you reading from there?
Thomas J. Stock: We're reading from the footnote number 3 of the amicus curiae's brief at... at page 4.
Antonin Scalia: The Government... the Government as amicus? The Government as amicus.
Thomas J. Stock: No, no. The... the amicus from the... representing Cruz.
David H. Souter: Isn't... isn't that--
Thomas J. Stock: And their... but it is--
David H. Souter: --isn't that... isn't that--
Thomas J. Stock: --their statement in their... in the... this is the Government's statement. This is the Department of Justice's concession that Blue Cross has sole authority over reimbursement decisions, and that is their language. That's the way they describe--
David H. Souter: --At the end of the day, the money, every penny collected, minus any service fee, is going to go into the Federal Treasury. Isn't it?
Thomas J. Stock: --That's true.
Antonin Scalia: Of course, you could say the same about... about any recovery, that a certain percentage in taxes will go to the Federal Treasury I... I--
Thomas J. Stock: Well, we can also say... we can also say that irrespective of whether the Federal courts collect it or the State courts collect it, it's still going to end up in the Federal Treasury, and that these are--
David H. Souter: But whether it's collected or not may... indeed, may vary depending on whether State law or Federal law applies. And if Federal law applies, then you have the jurisdictional consequence.
Thomas J. Stock: --The problem in this case, in terms of asserting arising under jurisdiction, is... and... and in terms of Boyle also, is that the... the petitioner has failed to point out any difference in how it would occur. There is absolutely no difference pointed out by the petitioner as to how the law would differ--
David H. Souter: Well, presumably it didn't do that because the preemption provision does not rely upon conflict.
Thomas J. Stock: --The preemption provision doesn't apply to reimbursement provisions either, Your Honor. It applies to--
David H. Souter: Well, it doesn't apply to reimbursement provisions, you say, but it does apply to benefits. And... and the value of a benefit is going to vary from the... the policy limit to zero depending, in a case like this, on whether a third party payment has to be given to the Government with... with... isn't... isn't that a question of benefit?
Thomas J. Stock: --No, it is not, Your Honor. And with all due respect, this Court has consistently held that words used in one place in the statute should mean the same thing as in other places in the statute. Coverage and benefits, as it's defined in this statute, does not include reimbursement claims, and to stretch that preemption clause--
David H. Souter: Will you quote the language that you're referring to?
Thomas J. Stock: --If I can find it, Your Honor, sure. I'm sorry, Your Honor.
David H. Souter: I... I don't want to take up too--
Thomas J. Stock: Yes, I'm sorry, Your Honor. I'm flipping around. I have it here.
David H. Souter: --My... my concern simply is that you've made a conclusory statement that elsewhere there's a definition that doesn't--
Thomas J. Stock: There is.
David H. Souter: --And... and--
Thomas J. Stock: And it's--
David H. Souter: --After the argument, just give me a cite so I know exactly what you're... you're getting at.
Thomas J. Stock: --No problem, Your Honor. The... the punch line to it is or to paraphrase it, you know, benefits are described as payments for medical... medical payments for this, that kind of thing. But there is a very specific description of what benefits means in the plan. It doesn't include reimbursement. And I... and I think it really stretches it to include reimbursement as a... under that benefit setting.
Ruth Bader Ginsburg: But how do you answer the question that I think Justice Breyer was... was getting at, that it's... it's a... the... what's in it for the carrier? Nothing. As... if... if every penny that the carrier collects is going to go into the U.S. Treasury, then why does the carrier care?
Thomas J. Stock: Being a cynic, I'm not so sure of that, Judge. But... Your Honor. I'm sorry. I'm not so sure of that because early on in the... in Blue Cross Blue Shield's summary of the facts, they indicate that Blue Cross' fees in the matter are determined based upon performance. I don't know what performance means, but I suspect it has something to do with how much money ultimately ends up being spent. I don't think it's necessarily relevant to the inquiry that we're involved in. The fact that... that all of the money may ultimately got to the Government, though, I don't think changes the issue as to whether or not this Court should confer subject matter jurisdiction upon the district courts in this case. There... the... the issues here can be resolved in the State courts and more efficiently than in the Federal courts. And certainly I think that the Federal courts would not look forward to an influx of cases dealing with issues in... in essentially personal injury issues involving whether or not particular doctors were paid properly, whether or not particular payments need to be made in connection with and are reimbursable to the Government, or the types of issues that we have here. And to be perfectly honest, most of the cases are not of the magnitude of this one where we're talking about $150,000. Most of the cases involve $5,500 and $6,500 and things like that. The Government--
John Paul Stevens: Yes, but this is a claim for $150,000 out of a settlement of $3 million or $4 million.
Thomas J. Stock: --Yes, Your Honor.
John Paul Stevens: What was your defense on the merits?
Thomas J. Stock: To this claim?
John Paul Stevens: Yes.
Thomas J. Stock: Our defense on the merits to this claim, were we to get there, is that the Government has paid the same doctor $17,500 three times for the same service, and that Denise Finn should not be required to reimburse Blue Cross Blue Shield when they have incompetently, in effect, paid out more money than they should have. The second defense involves the fact that some of the benefits which Blue Cross Blue Shield is seeking reimbursement for are not connected to the accident that injured Mr. McVeigh. They're part of his normal health care type of services which wouldn't fall under the reimbursement claim. Those claims are... are not the type of things that I think that the Federal district courts want to deal with. This case--
Anthony M. Kennedy: But I take it you're not foreclosed from making your defense or your claim in the Federal court.
Thomas J. Stock: --No, absolutely not. But--
David H. Souter: Mr.... Mr. Stock, we have one loose end. I think we do. Both Justice Breyer and I have... have asked the question whether OPM has to approve of the terms of the contract between Blue Cross and... and the... the insured. Is... does OPM have to approve?
Thomas J. Stock: --I don't believe they do, Your Honor. I think the terms of OPM and Blue Cross' contract provide that Blue Cross will enter into a... a contract with the... with the policyholders that is consistent with its contract with OPM. But I don't... I don't believe... and... and honestly, I... I did not look before we... we talked about this. I don't believe it requires their approval. They don't get a copy of the contract and read it over.
David H. Souter: Assuming the consistency term, that supports an argument that the Government has an interest in... in uniformity of... of interpretation, doesn't it?
Thomas J. Stock: Only if the... if in uniformity of interpretation of the contract?
David H. Souter: Yes, yes.
Thomas J. Stock: I think the Government has an interest in uniformity of the manner in which the... the employees are ultimately treated, and I think when we talk about uniformity, that that's what we ought be talking about.
Antonin Scalia: --Well, I guess you can be... depending upon how detailed the OPM contract is, you can be consistent with that contract and still have an enormous amount of variation from one to another. It depends entirely upon whether the OPM contract is entirely comprehensive. If it covers every jot and tittle, then I guess you can't be consistent with it and different. But if it's... if it's sort of bare bones, you... you could be consistent with that and have a lot of variation, couldn't you?
Thomas J. Stock: Yes, absolutely. And... and my understanding is that... is for that reason that OPM does not review the contracts and approve the contract language of Blue Cross Blue Shield.
David H. Souter: But if... if--
Thomas J. Stock: But I don't know that.
David H. Souter: --if, in fact, there were consistently only in this remote sense so that the interests which are meant to be protected in the... in the OPM Blue Cross contract aren't being protected at the next level, then OPM could bring an action against... against Blue Cross saying it's not consistent enough, couldn't it?
Thomas J. Stock: It could.
David H. Souter: Yes.
Thomas J. Stock: It could. But in this particular instance, the contract provisions that Blue Cross are... and Blue Shield are seeking to enforce, as regards reimbursement, are markedly different. I mean, it's... it's not a small variation. It's a very substantial manner in terms of, first, the procurement costs and, second, in terms of what kind of a cause of action Blue Cross Blue Shield can take the money from. But that's an... an incidental. That goes to the heart of... of the matter. If there's no other questions, Your Honors, thank you.
John G. Roberts, Jr.: Thank you very much, Mr. Stock. Mr. Shelley, you have 4 minutes remaining.
Anthony F. Shelley: Thank you, Mr. Chief Justice.
John G. Roberts, Jr.: I wonder if you could focus on one question for me. If you have a State law cause of action and the law to be applied to some aspects of that cause of action is Federal law, is that sufficient to establish Federal question jurisdiction or not?
Anthony F. Shelley: It is, Your Honor, under the Grable case that the Court issued last year. A State law claim that turns on the construction of Federal law, a substantial question of Federal law, is removable to Federal court and arises under Federal law in the first place. I wanted to address Justice Souter's question of whether OPM does approve the contract. There's no individual contract... excuse me... between Blue Cross and any individual enrollee. The statement of benefits is part of the Government contract. It is attached at appendix A and the terms of the contract, the master contract, specifically say that in sections 2.2 and 2.5, that the benefits shall be... and... and reimbursement terms as well... shall be consistent with and incorporated by the statement of benefits, which is attached. And so it is part of the contract. There's no separate contract here. It's one--
Stephen G. Breyer: You mean everybody in the entire United States gets the same piece of paper.
Anthony F. Shelley: --The same brochure.
Stephen G. Breyer: So it's identical. There is no difference between every individual's contract, every Federal employee's... I guess it's a contract with the Federal employee. Isn't it? I mean, he's bound by it you say.
Anthony F. Shelley: They... by enrolling, they bind themselves to the contract.
Stephen G. Breyer: All right. So I am... in Alaska, Virginia, everywhere, they get the same piece of paper. They enroll and then they're bound by it.
Anthony F. Shelley: Absolutely.
Stephen G. Breyer: And the question here is whether that should get different interpretations possibly in different places.
Anthony F. Shelley: Under State law, and it should not. And we are... it is a uniform system across the country, and the... the carrier is bound to apply those terms, particularly the reimbursement terms, consistently and ethically across the country.
John G. Roberts, Jr.: Counsel--
Anthony F. Shelley: Section 4.1 of the contract says that.
John G. Roberts, Jr.: --the... the Grable case said, though, that the Federal question had to be a necessary element of the State law cause of action. That's not always the case in these cases, is it?
Anthony F. Shelley: Well--
John G. Roberts, Jr.: It's only... the... the Federal question comes up only on issues of preemption. They may or may not be presented in a particular case.
Anthony F. Shelley: --In the first instance, our claim is an enforcement claim for the contract. The contract itself and the common law that surrounds it are... are Federal law, and as a result, we--
John G. Roberts, Jr.: Well, that kind of... that begs the... that's not the question I asked and it sort of begs the question. I mean, you have the State law cause of action to enforce your contract claim, and if there's some State law that's asserted against you that's inconsistent with the contract, then you have the Federal question issue. But that's the only Federal question I see in the case.
Anthony F. Shelley: --Well, but there are, for instance, seven States that wouldn't allow us to bring the cause of action in the first place, and that's why we need to go back to the question of whether the claim itself is Federal in nature. And under the Jackson Transit or Clearfield Trust analogies, the law at the start, the cause of action, the claim itself is Federal in nature, and you don't need to get to the question of whether the vessel of a State law claim--
John G. Roberts, Jr.: My hypothetical that I started with was assuming you have a State law claim, a State law cause of action. So do you have any authority other than Grable for the proposition that a State law cause of action which... in which the law to apply may or may not turn on Federal law in particular aspects presents a Federal question?
Anthony F. Shelley: --Well, the contract itself is Federal law. It... it is a... it is tantamount to a regulation that the Government has selected the terms of, and as a result, it should be treated as Federal law. And... and cases, Franchise Tax Board, on which... on which Grable relies and the earlier cases... we... we would say those reach a similar result. One other point I wanted to address was this issue of whether this attorney's fees question is different in the master contract or the statement of benefits. It's not. The master contract addresses the question of whether we can deduct our own attorney's fees from the recovery before we give the money to the Federal Treasury. The statement of benefits governs the question of whether we... we will deduct for attorney's fees when we collect the claim from the subscriber.
John G. Roberts, Jr.: Thank you very much, Mr. Shelley. The case is submitted.